DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uprety et al. (US 2017/0150659 – hereafter Uprety’659) in view of Uprety et al. (US 2015/0096969 – hereafter Uprety’969).
Considering claim 1, Uprey’659 teaches a transparent conductive substrate with a plurality of electrically conductive lines thereon (abstract).  The conductive 

    PNG
    media_image1.png
    202
    330
    media_image1.png
    Greyscale

In a related field of endeavor, Uprety’969 teaches heater layers used in deicing and defogging of vehicle windows (Paragraphs 1-2).  An embodiment is taught of a heater layer of ITO and a further layer of conductive lines thereon (Paragraph 111).  The heater layer is taught to comprise transparent conductive oxide materials, such as ITO, or a transparent conductive metal, such as Au, Ag, Pd, etc., having a sheet resistance of 0.02-1,000 ohms/sq (Paragraph 51) and may have a light transmission in 
As Uprety’659 and Uprety’969 teach heater layers for vehicle windows, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Uprety’659 and to substitute the heater layer taught by Uprety’969 as this is considered a substitution of one conventionally known heater layer for another and one would have had a reasonable expectation of success.  Further, the light transmission percentage (i.e. visible light transmittance) and conductive line thickness and electrically conductive layer thickness and the differential thereof taught by modified Uprety’659 overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  As of the writing of this Office action no demonstration of a criticality to the claimed ranges or thickness ratio has been presented.
Considering claims 2-3, Uprety’969 teaches transparent oxides for the heater layer including ITO, AZO, etc. and the combination thereof with the transparent metal layer (Paragraph 51).
Considering claim 4, Uprety’969 teaches where the transparent conductive metal comprises Au, Ag, Pd, etc. (Paragraph 51).
Considering claim 5, Uprety’659 teaches where the conductive lines may be a conductive mesh (Paragraph 6).
Considering claim 6, Uprety’659 teaches where the sheet resistance of the electrically conductive mesh may be 400 ohms/sq or less or from about 0.01-1,000 
Considering claim 7, Uprety’659 teaches where the conductive lines comprise Au, Ag, Ni, etc. (Paragraph 84).
Considering claim 8, Uprety’969 teaches transparent oxides for the heater layer including ITO, AZO, etc. (Paragraph 51).
Considering claims 9-12, Uprety’659 teaches where the EMI shielding of the coating is about 1-80 dB at 100 kHz-1 GHz and about 20-50 dB for 1-18 GHz (Paragraph 100).  See MPEP 2144.05.
Considering claims 13-14, Uprety’659 teaches where the coating is on a substrate (Paragraph 7) and where the substrate may be glass, acrylics, etc. (Paragraph 74).
Considering claim 15, Uprety’659 teaches where a top coat (829) may be included on the conductive lines (Paragraph 117).
Considering claims 16, Uprety’659 teaches where the coating de-ices the substrate (Paragraph 85).
Considering claim 17, Uprety’659 teaches where the coating is an electrode in devices, such as sensors (Paragraphs 62 and 108).
Considering claim 19, Uprety’659 teaches where the EMI shielding of the coating is about 1-80 dB at 100 kHz-1 GHz and about 20-50 dB for 1-18 GHz (Paragraph 100).  See MPEP 2144.05.
Considering claim 20, Uprety’659 teaches where the coating is a transparency in a vehicle (Paragraph 6).

Response to Arguments
Applicant's arguments filed 19 August 2021 have been fully considered but they are not persuasive.  Applicant argues that the amendments to claim 1 requiring a transparent metal layer and the electrically conductive lines directly thereon differentiates over the prior art (remarks p.6, last paragraph).  This is not persuasive as Uprety’969 teaches where the transparent conductive metal comprises Au, Ag, Pd, etc. (Paragraph 51) for the heater layer and Uprey’659 teaches an embodiment of substrate (820) with heater film (824) thereon and continuous across the substrate with electrically conductive lines (826) directly on the heater layer (Paragraphs 113-114).  As such, this is considered a conventionally known combination of conventionally known features which would have been obvious to one of ordinary skill in the art.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784